DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-8) in the reply filed on 6/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-8 have been examined on the merits.

Attorneys of Record
A Power of Attorney has not been submitted. It is recommended that one is filed in order to facilitate communication between Applicant’s representatives and the Office.

Priority
The instant application claims priority benefit of U.S. Provisional Application No. 62/785373, filed on 12/27/2018, under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/30/2020 is in compliance with the provisions of 37 C.F.R. 1.97 and all references have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informality: after the period, the phrase “Measurement is in vitro” appears in the last line. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 1-8 recite a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a process, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed process is directed to correlating the normalized relative abundance of a biomarker in a canine with the likelihood that the canine has early stage degenerative mitral valve disease (i.e., a natural relationship between degenerative mitral valve disease and the relative amount of a biomarker selected from the recited bacteria). Moreover, diagnosing early stage degenerative mitral valve disease by comparing the measured normalized relative abundance of a biomarker to one or more of the recited ranges of normalized relative abundance is not meaningfully different than the concepts that the Courts have identified as an abstract idea, such as in PerkinElmer
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Inc
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Intema
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ltd
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. (96 Fed. Appx. 65, 105 U.S.P.Q.2d 1960 (Fed. Cir. 2012)). The last step is considered a mental step in which the information derived from the first step is being compared to the recited ranges of normalized relative abundance in the human mind. Thus under Prong 1, the claims recite a law of nature and an abstract idea.
With regards to Prong 2, there are no limitations that integrate the judicial exceptions to a practical application.
The answer to Step (2B) is “no”. The claims do not have other elements that are sufficient to amount to significantly more than the judicial exceptions. 
Hence, claims 1-8 do not qualify as eligible subject matter under 35 USC § 101.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of co-pending Application No. 17/547845. 
The co-pending application is drawn to a method of diagnosing early stage degenerative mitral valve disease in a canine. The method comprises: (i) measuring a normalized relative abundance of bacteria in a genus selected from the group consisting of Catenibacterium, Prevotella, Butyricicoccus, Faecalibacterium, Clostridium, Allobaculum, or combinations thereof; and (ii) determining that the canine has early stage degenerative mitral valve disease if the normalized relative abundance of the bacteria in the Catenibacterium genus is between 0.3 to 3, the normalized relative abundance of the bacteria in the Prevotella genus is between 0.5 to 4, the normalized relative abundance of the bacteria in the Butyricicoccus genus is between 0.14 to 0.4, the normalized relative abundance of the bacteria in the Faecalibacterium genus is between 0.012 to 0.04, the normalized relative abundance of the bacteria in the Clostridium genus is between 2 and 4, or the normalized relative abundance of the bacteria in the Allobaculum genus is between 0.2 and 1.5.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is also directed to a method of diagnosing early stage degenerative mitral valve disease in canine. The claimed method comprises measuring a normalized relative abundance of a biomarker selected from a group of bacteria and then determining that the canine has said disease if the measured normalized relative abundance falls within the specified ranges. Two of the four biomarkers recited in the claims of the instant application are Butyricicoccus and Faecalibacterium, which are disclosed by the co-pending application as two of the bacteria being measured. Thus, the co-pending application’s method reads on the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Citation of pertinent prior art: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2016/0237495 A1) discloses methods of diagnosing chronic valvular disease, also known as degenerative mitral disease (DMVD) (par. [0005], [0008]), in animals including canines (par. [0037]). But unlike the method of the instant application, Li’s methods entail measuring an amount of DMVD-associated microRNA (miRNA) in an animal’s biological sample and comparing the measured amount to the amount of miRNA from one or more control animals that do not suffer from the disease. There is no teaching or suggestion in the art that the normalized relative abundance of bacteria, specifically Erysipelatoclostridium, Ruminococcaceae UCG014, Butyricicoccus, and/or Faecalibacterium, can serve as biomarker for diagnosing as degenerative mitral disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651